


 

Exhibit 10.2

 

Approved by the Compensation Committee of the Board March 7, 2007

 

Scientific Learning Corporation

2007 Management Incentive Plan

Purpose

To provide significant cash awards to participants for the achievement and
over-achievement of Scientific Learning’s collective financial goals, as well as
each participant’s individual goals and overall performance in adding value for
shareholders, customers and employees.

Participants

All members of the Leadership Team, director-level employees and selected
manager-level employees. The total number of participants at March 2007 is
approximately 35 persons. The regional sales directors who are included in sales
incentive compensation plans are excluded from this Plan.

Target Incentive Awards

Intended to deliver market average incentive compensation at 100% achievement of
goals. Awards increase for overachievement.



Title

Target Award
(% of Base Salary Awarded at
100% Achievement of Goals)

Max Award
(Max % of Base Salary Awarded
on Overachievement)

CEO

50%

100%

VP, Sales K-12

50%

100%

CFO

40%

80%

Other Senior VPs, General Counsel

35%

70%

Chief Ed. Officer, Other VPs

30%

60%

Directors

20%

40%

Managers

10%

20%

Goals

All participants in the Plan will have shared Company financial goals and
individual goals closely related to the individual’s own area of responsibility.

Shared Goals

Shared goals for the 2007 Plan are:

 

 

Hurdle Level
(Minimum for
Payment of Bonus)

Target Level
(100% Goal
Achievement)

Maximum
Overachievement
Level

Revenue

$49 million

$52 million

$56 million

Net profit

$3.7 million

$4.6 million

$6.6 million

Individual Goals

Individual goal performance under the 2007 Plan is based on both the following:

 

•

Achievement of agreed-upon individual goals closely related to the individual’s
area of responsibility. These goals will be agreed in writing between the
participant and his/her manager.

 

•

Contribution to adding value for shareholders, customers and employees.

 

•

Hurdle level for individual goals is 80%. Maximum overachievement level is 200%.

 

SLC Confidential

Page 1 of 3

 

--------------------------------------------------------------------------------

 

Approved by the Compensation Committee of the Board March 7, 2007

 

Weighting of Shared Goals and Individual Performance

 

Goal

% of Target Award Allocated to Goal

Net profit

35%

Revenue

35%

Individual performance

30%

 

Note: For managers and director-level employees, the CEO has discretion to
allocate the bonus opportunity differently among the various goals to reflect
the priorities and responsibilities of that particular person.

Hurdles and Scaling

The bonus payout starts for each goal when the specified hurdle level for that
goal is achieved. At the hurdle level, 50% of that goal’s portion of the target
award is earned. At 100% of the goal, 100% of that goal’s target award is
earned. Between the hurdle level and 100% achievement of the goal, the portion
of the award earned is scaled ratably.

Overachievement

 

•

Participants in the Plan can double their bonus through overachievement.

 

•

The overachievement potential is divided among the goals in the same percentage
as the bonus for achievement.

 

•

The maximum overachievement award is paid at the maximum overachievement levels
specified above.

 

•

Between 100% achievement and the maximum bonus overachievement level, each
goal’s portion of the award is scaled ratably.

Illustration

The attached chart illustrates, for particular positions, the percentage of base
salary payable for each goal, at the hurdle, at 100% and at maximum
overachievement levels.

Timing

Awards will be paid in the first quarter of 2008, following the completion of
the 2007 audit, provided that all awards shall be paid within two and one-half
months following the end of the calendar year in which the awards are no longer
subject to substantial risk of forfeiture. Plan participants must be employed at
Scientific Learning in a position that is eligible for an award under this Plan
when the awards are paid in order to receive an award. Participants hired or
promoted into a MIP eligible position prior to October 1, 2007 will be eligible
for a pro-rated award (unless otherwise agreed to, in writing, at the time of
the employment action).

Compensation Committee Discretion

The Compensation Committee has discretion to pay awards to reflect achievement
even if specific goals are not met and to interpret the terms of the Plan.

 

 

SLC Confidential

Page 2 of 3

 

--------------------------------------------------------------------------------

 

Approved by the Compensation Committee of the Board March 7, 2007

 

% of Base Salary Available as MIP Award at Specified Levels of Achievement of
Goals

 

 

 

% of Base Salary Available as Bonus

 

Operating Income

Booked Sales

Individual Goals

Total

 

At Hurdle

100%

Max Over

At Hurdle

100%

Max Over

At Hurdle

100%

Max Over

At Hurdle

100%

Max Over

CEO, VP Sales

8.75%

17.5%

35%

8.75%

17.5%

35%

7.5%

15%

30%

25%

50%

100%

CFO

7%

14%

28%

7%

14%

28%

6%

12%

24%

20%

40%

80%

Other Senior VPs, General Counsel

6.125%

12.25%

24.5%

6.125%

12.25%

24.50%

5.25%

10.50%

21%

17.5%

35%

70%

Chief Ed Officer, other VPs

5.25%

10.5%

21%

5.25%

10.5%

21%

4.5%

9%

18%

15%

30%

60%

Directors*

3.5%

7%

14%

3.5%

7%

14%

3%

6%

12%

10%

20%

40%

Managers*

1.75%

3.5%

7%

1.75%

3.5%

7%

1.5%

3%

6%

5%

10%

20%

 

* Subject to adjustment by the CEO, as described above.

 

 

SLC Confidential

Page 3 of 3

 

--------------------------------------------------------------------------------

 